Judge LEWIS
dissenting in part and concurring in part.
I respectfully dissent. The trial court found that “the defendant has complied with the payments of [the interim Order]” and yet *618ordered defendant to pay “arrearages for the children in the care of the Plaintiff from March, 1987 through the date of the entry of this Order [March, 1989]” at the rate of “$100.00 per month per child.” The interim Order stated that defendant would pay the specified amount “until further Orders of this Court,” at which time there would be “a subsequent determination of an appropriate level of child support.” (Emphasis added:) The majority contends: “Defendant correctly notes the trial court’s error in denominating the amount due for retroactive child support as ‘arrears.’ We do not, however, find prejudicial error in the trial court’s misnomer.” I disagree. The trial court, in referring to “arrearages,” apparently confused “arrearages” with retroactive child support. “Arrearages” refers to amounts that are overdue and unpaid. Since defendant had complied with the payments of the interim Order, there can be no “arrearages” under the terms of the existing Order.
Defendant is also under no obligation to make retroactive payments for child support. The North Carolina Supreme Court in Fuchs v. Fuchs held that the retrospective increase in child support previously allowed by the trial court was not supported either in law or in equity without evidence of an “emergency situation” providing justification for the increase. 260 N.C. 635, 641, 133 S.E.2d 487, 492 (1963). No such “emergency situation” has been shown in this case. Although Warner v. Latimer does allow “a claim for retroactive child support” which may be brought under N.C. General Statute § 50-13.4, 68 N.C. App. 170, 174, 314 S.E.2d 789, 792 (1984), plaintiff must demonstrate a change in circumstances in order to allow modification of the prior Order. The majority alleges that “no findings relating to a change in circumstances were required” because the Interim Order was made solely “to facilitate the transfer of custody.” It was, however, a Court Order, and even a temporary order requires a showing of a change in circumstances for that Order to be modified. Ellenberger v. Ellenberger, 63 N.C. App. 721, 306 S.E.2d 190, disc. rev. allowed, 309 N.C. 631, 308 S.E.2d 714 (1983). The court did not have the authority to order “arrearages” or retroactive child support when there was an Order in force with which defendant complied and there was no showing of substantial change in circumstances.
Likewise, the trial court may not order defendant to pay private school expenses for the minor child Warren for the time period prior to the March 1989 order. For the reasons stated above, a retroactive modification of the preexisting court order is improper *619in the case at bar. Defendant fully complied with the March 1987 order which had no provision for payment for private school educational expenses. The trial court made proper findings of fact and conclusions of law based on competent evidence concerning defendant’s subsequent obligation to pay his proportionate share of the necessary educational expenses for the minor child. The trial court erred in ordering the payment of “arrearages for money spent” for Warren’s private school expenses.
The majority’s award of attorney’s fees was based partially on its conclusion that defendant “refused to provide support which [was] adequate under the circumstances existing at the time of the institution of this action.” I disagree with that conclusion based on the reasoning stated above. However, I concur with the decision to award attorney’s fees because, as the majority states, plaintiff in this action for child support “acted in good faith” and had “insufficient means to defray the expense of the suit.” I therefore concur as to the award of attorney’s fees.
With respect to the majority’s decision on the remaining assignments of error, I concur.